Eowell, J.
1. The evidence authorized the verdict.
2, The note sued upon was made payable to L. W. Gardner, or order, And was transferred by Gardner to the plaintiff before maturity. It appeared that the note was given for the purchase price of certain mining stock, which one Joe Stump was selling as. agent for the plaintiff, and that the note was made payable to Gardner (who was another salesman) merely for convenience, with the understanding that, he would transfer it to the plaintiff. Held, that the plaintiff was not a bona fide holder of the note, notwithstanding he may have advanced money either to Stump or to Gardner upon the note, by way of payment of their commissions in the transaction or otherwise, and that, while the court erred in submitting to the jury the question as to whether the plaintiff was or was not a bona fide holder for value, it was an error as to which the plaintiff can not complain. Judgment affirmed,.